THE THIRTEENTH COURT OF APPEALS

                                    13-12-00325-CV


PERRY E. SHOEMAKER AND DEBRA SHOEMAKER RITCHIE, INDIVIDUALLY AND
AS REPRESENTATIVES OF THE ESTATE OF JUANITA SHOEMAKER, DECEASED
                                 v.
DR. RICHARD LORENZ, D.O. AND CALHOUN COUNTY, TEXAS D/B/A MEMORIAL
                          MEDICAL CENTER


                                    On appeal from the
                      24th District Court of Calhoun County, Texas
                              Trial Cause No. 12-11-1512


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 14, 2013.